         Case 1:19-cr-00049-EGS Document 45-1 Filed 07/12/19 Page 1 of 2




                                                        U.S. Department of Justice

                                                        JessieK. Liu
                                                        United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St.. N.W.
                                                        Washington, D.C. 20530



                                                         By Email

                                                         May 31,2019

Honorable Emmet G. Sullivan
District Judge
United States District Court
District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 20001

        Re:    United States v. Pitts. Crim. No. 19-49 (.EGS)

Dear Judge Sullivan:

          On May 23,2019, we wrote to you regarding this matter. Today, although the Department
is still reviewing this matter, we write to correct statements AUSA Nurudeen Elias made to the
Court that we have learned were false.

       After reviewing the record and undertaking further inquiry into the matter, we have
determined that, during the April 9,2019 Status Hearing, AUSA Elias made misrepresentations to
the Court regarding the status of the drug analysis in this matter and his purported communications
with D.C. Department of Department of Forensic Services (DFS) employees about that topic.
Additionally, in the government's Motion to Dismiss [Document No. 22], AUSA Elias reiterated
misrepresentations made during the status hearing and mischaracterized, DFS's efforts to comply
with this Court's order.

       Specifically, AUSA Elias represented that he had communicated with DFS employees
regarding the Court's March 28,2019 Order requiring that the drug analysis in this iase be
produced by April 8,2019 (the "Order"). AUSA Elias further claimed that DFS was attempting
to comply with the Order but could not produce the report as mandated because of a purported
"backlog" and a failure to transfer the drug evidence to the laboratory. In the government's Motion
to Dismiss, AUSA Elias also made misrepresentations regarding purported "confusion and
backlog" at DFS.
          Case 1:19-cr-00049-EGS Document 45-1 Filed 07/12/19 Page 2 of 2



        AUSA Elias' representations were false, and during the pendency of this case, he failed to
correct the record with the Court. AUSA Elias has admitted that he never communicated with
DFS regarding the Order. Additionally, the government has no information to suggest that DFS
had a "backlog" at the time AUSA Elias made that representation to the Court. For the Court's
convenience, we have attached copies of the transcript of the April 9, 2019 Status Hearing and the
government's motion to dismiss. The Court dismissed this case with prejudice on May 14, 2019.

      We have referred this matter            to the Department of Justice's Office of   Professional
Responsibility.

          Please contact us   ifyou   have any questions.

                                                            Sincerely,


                                                            fジ       衡   ,ノ
                                                            T.Patrickヽ 4artin
                                                            Chiet Criminal Division




                                                            Deputy Chief, Crimi


Enclos.

          Joanne D. Slaight, Esq.




                                                     2
